Order entered August 13, 2013




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-12-01262-CR
                                  No. 05-12-01263-CR

                             BRYANT WATTS, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the 283rd Judicial District Court
                                 Dallas County, Texas
                   Trial Court Cause Nos. F12-55313-T, F12-55314-T

                                       ORDER
       The Court GRANTS appellant’s August 8, 2013 motion to expedite the issuance of his

mandates. We DIRECT the Clerk of this Court to issue the mandates in the above appeals

forthwith.


                                                  /s/   KERRY P. FITZGERALD
                                                        JUSTICE